Citation Nr: 1340527	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-28 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for the service-connected prostate cancer residuals. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the RO.

In May 2010, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  

In October 2011, the Veteran testified from the RO by means of videoconference technology at a held conducted by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1. At the October 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased rating for the service-connected prostate cancer residuals. 

2. The currently demonstrated bilateral hearing loss and tinnitus are shown as likely as not to have had their clinical onset during service due to the Veteran's exposure to elevated, harmful noise levels in connection with his duties and while serving in the Republic of Vietnam. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Substantive Appeal with regard to the issue of an increased rating for the service-connected prostate cancer residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

At the October 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw the claim for an increased rating for prostate cancer residuals from appellate review.  See Hearing Transcript at 2-3.  

As the Veteran has clearly withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  

Accordingly, the appeal of entitlement to an increased rating for prostate cancer residuals must be dismissed.  


I. Hearing Loss and Tinnitus

In light of the fully favorable determination in this case, a full discussion of the VA's duty to notify and assist the Veteran is not required at this time.

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran was diagnosed with bilateral hearing loss and tinnitus during a September 2008 VA examination.  The bilateral hearing loss identified during this examination is consistent with VA's regulatory definition found at 38 C.F.R. § 3.385.  Accordingly, a current disability has been identified. 

During the October 2011 hearing, the Veteran testified that he was exposed to elevated and hazardous noise during service.  Specifically, he testified that, while serving in Vietnam, he was billeted next to an artillery unit and fired his weapon without hearing protection while on guard duty.  See the October 2011 hearing transcript, pages 6, 12.  

During the May 2010 hearing, the Veteran testified that he also was exposed to loud noises based on his duties as a heavy equipment mechanic.  See the May 2010 hearing transcript, page 2. 

Upon review, the Veteran's service treatment records do not document any complaints or findings referable to a hearing loss or tinnitus, and there is no evidence that the Veteran engaged in combat.  

However, the Veteran's DD Form 214 lists his military occupational specialty (MOS) as a tractor operator.  Based on his MOS, the Board finds that the Veteran's contentions regarding in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the in-service injury and the diagnosed hearing loss and tinnitus. 

In September 2008, after a review of the claims file and a clinical examination, a VA examiner stated that "it [was] less likely than not that the Veteran's hearing loss and tinnitus [were] related to military service" due to the negative service treatment records, the Veteran's post-service noise exposure, and the Veteran's statements that his hearing problems began 15 years ago. 

In contrast, the Veteran has submitted multiple medical opinions from his private physician who opined that the Veteran's hearing loss and tinnitus were related to his active duty service.  Specifically, in a September 2010 letter, Dr. C.K. reported that "there is greater than 50% chance that his hearing loss [was] due to his military service" because of his significant in-service noise exposure. 

In a June 2010 letter, Dr. C.K. noted that the Veteran was "around a lot of loud noise during his military service" and that "noise exposure [was] a significant cause of high-frequency, sensorineural hearing loss."  As a result, Dr. C.K. reported that there was a "definite correlation" between the Veteran's in-service acoustic trauma and his current hearing loss. 

During the May 2010 and October 2011 hearings, and in other lay statements of record, the Veteran testified that he began experiencing hearing loss and tinnitus during service.  He further stated that the VA examiner's statement that his hearing loss began 15 years earlier was inaccurate because his hearing loss had always existed, but had worsened during the past 15 years. See an October 2010 statement. 

The Veteran is competent to report when he first noticed tinnitus and difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, the Board finds the Veteran's repeated testimony and lay statements to be credible. 

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current disability manifested by bilateral hearing loss and tinnitus as likely as not had their clinical onset following his routine exposure to harmful noise incident to the Veteran's duties during his period of active service that included service in the Republic of Vietnam. 

In resolving all reasonable doubt in the Veteran's favor, service connection for the bilateral hearing loss disability and the disability manifested by tinnitus is warranted. 




ORDER

The appeal of the claim for an increased rating for the service-connected prostate cancer residuals is dismissed.

Service connection for bilateral hearing loss disability is granted.

Service connection for the disability manifested by tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


